Case 1:20-cv-07345-GBD Document 12 FA led 04/01/21 Page iof1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SANDRA MCDANIEL,
Plaintiffs,

-against-

THE LONG ISLAND RAILROAD COMPANY,
Defendant.

g

        

USEC sony
| scr wr
j fECT: ee gh} ¢ |
n CAR ey PED!

         
   
 

20 Civ. 7345 (GBD)

GEORGE B. DANIELS, United States District Judge
The status conference scheduled for April 14, 2021 is adjourned to June 9, 2021 at 9:45

a.m.

Dated: New York, New York
April 1, 2021

0 ORDERED.

g (ene 6 Dong
CEPR B. DANIELS

ed States District Judge

 

 
